The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 15, 2014

                                     No. 04-14-00125-CR

                                      Juan MARTINEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5481
                        Honorable N. Keith Williams, Judge Presiding

                                        ORDER
        On July 14, 2014, the court reporter filed a notification of late record stating that she
anticipated that the reporter’s record will be completed by August 25, 2014. The notification of
late record is NOTED. The reporter’s record is due on August 25, 2014.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court